 TREY PACKING, INC.Trey Packing,Inc.;Gol-Pak Corporation;NationalFrosted Food Co., Inc.and International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Local No. 182,of Uticaand Central New York.Case 3-CA-3259June26, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn February 28, 1968,Trial Examiner John P.von Rohr issued his Decision in the above-entitledproceeding finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices in violation of the National Labor Rela-tions Act, as amended,and recommending that itcease and desist therefrom and take certain affir-mative action,as set forth in the attachedTrial Ex-aminer'sDecision.Thereafter,the Respondent andGeneral Counsel filed exceptionsto the Trial Ex-aminer'sDecision and supporting briefs and theRespondent filed a brief in answer to the exceptionsand brief of the General Counsel.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theTrialExaminer'sDecision,the exceptions andbriefs, and the entire record in the case,and herebyadopts the findings,conclusions, and recommenda-tions of the Trial Examiner,'as herein modified.For reasons fully set forth in his Decision, weagree with the Trial Examiner's conclusions thatRespondent violated Section 8(a)(1), (3), and (5)of the Actby dischargingemployeesHughes andRobinson and curtailing the trucking operations atRespondent's Oneida,New York,facility for thepurpose of depriving the employees of rightsguaranteed by Section 7 of the Act and to avoidIExceptions have been taken to some of thecredibilityfindings of theTrial Examinerwhich were based to a large extent on demeanor of wit-nesses It is the Board's policy, however,not to overrule a Trial Examiner'sresolutions with respectto credibilityunless, as is not the case here, theclear preponderance of all the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Product.,, Inc,91 NLRB 544,enfd 188 F.2d 362 (C A 3).YOn direct examination,Respondent's Secretary LawerenceGoldwassertestified that following the discharges of Robinson and Hughes... Instead of one man riding all the way to Boston for a straight eighthourswith fifty dropson and coming back three or four days later .[Tl henew change was to doour shipping withcommoncarrier.So291dealing with the Union as majority representative ofits truckdrivers.In fashioning a remedy for the violations, how-ever,theTrialExaminer recommended thatRespondent be permitted to choose between alter-native remedies of restoring the driving jobseliminated from the Oneida facility and reinstatingRobinson and Hughes therein, or reinstating themwith travel and moving expenses at its new Quincyfacility inWatertown, Massachusetts, discharging ifnecessary truckdrivers hired subsequent to the dis-crimination. General Counsel has excepted to thisremedy and urges the Board to order Respondentto restore the truckdriving jobs at the Oneida facili-ty and offer the discriminatees reinstatement at thatfacility.Respondent was actively considering expandingand decentralizing the distribution phase of theOneida operation when the union organizationalactivities herein began. However, plans had not yetbeen formalized. In fact, negotiations for the Mas-sachusetts facility were not commenced until afterthe discharges herein, and the trucking operationsat the Qunicy (Watertown), Massachusetts, andSecaucus, New Jersey, facilities did not becomeoperational until 2 or 3 months after the termina-tion of Robinson and Hughes. During the intervalRespondent used common carriers and other im-provised arrangements, including utilization of themechanic and his truck to handle deliveries thatnormallywould have been made by the twodischarged employees. Even after the decentraliza-tionwas effected, Respondent did not close theOneida distribution operation but merely shifted toQuincy and Secaucus some of the deliveries for-merly handled by the Oneida facility. Indeed,Respondent testified that the Quincy and Secaucusfacilities have taken over only about 50 customerdrops that were eliminated from the Oneida opera-tion.2Respondent still distributes its own productsprocessed at Oneida and relays products receivedfrom the Union City, New Jersey, processing plantto the distribution points.WhileitispossiblethatRespondent foreconomic reasons may eventually have curtailed itsOneida truck delivery operations and shifted tocommon carrier and decentralized deliveries, thewe eliminated somefifty dropsper truckto two dropsper truck andnow comingbackwitha return loadgoing downto Gol-Pak and driv-ing a load back.Goldwasser further testified that due to the operational changes NewEngland dropspresentlyare made out of Boston and an occasional majordrop "almost the whole truck"ismade outof Oneida.Regarding thechanges,neither of Respondent'switnessestestified with clarityWhenpressed by General Counsel for more details of theeliminatedstops, L.Goldwasser stated, "Here's my point, when I say eliminate fifty stops,Imean fifty stops would have been peddled by one of the drivers and isnow shipped by common carrier." (Emphasissupplied.)172 NLRB No. 42 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord clearlyestablishesthat it took the actionherein to evade its statutoryobligation,whichwould haveincluded bargainingabout thettansferof deliveryoperationsand the effects upon em-ployees.Had it done so, the employees not onlymay have been given an opportunity to transfer toone of thenew facilitiesor to nondriving work atOneida, but may haveretainedthe workassigned tocommon carrier. In any event, it must be presumedthey wouldhave retained their jobs until Respon-dent's bargaining obligations were fulfilled.Respon-dent offeredno testimonyof a declineof businessat Oneida.In fact,the need foradditionalstoragespace whichRespondent consideredprior to theunion demand would seem consistentwith Respon-dent's testimony of a general increase in its busi-ness.Nor didRespondentoffer any evidence whichwould tend to show that a resumptionof truckdelivery operations at Oneida would causeany con-siderable change in its business or subject Respon-dent to undue financialhardship.Respondent stillhas possession of the rentedtrucks formerly used atthe Oneidafacility andthere isno evidence that ifRespondent ceased using common carriers andother makeshift arrangements,itwould not haveadequate truckdrivingwork forRobinson andHughes at this facility.3Under thesecircumstances,redressof the8(a)(3) and(5) violations warrantsrestoration ofthestatus quo ante.Accordingly, we shall order thatRespondent restore thejobseliminatedfrom itsOneida facility and offer to Robinson and Hughesreinstatementto their formerpositions,4and thatRespondent fulfill itsstatutoryobligation to bargainwith the Unionconcerning terms andconditions ofemployment. This order will not preclude effectua-tion of operational changesaffecting the jobs, pro-videdRespondent satisfies its obligation to bargainwith the Unionabout such changes and does notmake operational changes fora discriminatory mo-tive.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that Respondent, TreyPacking,Inc.;Gol-PakCorporation;NationalFrosted Food Co., Inc., Oneida, New York, theirofficers,agents, successors,and assigns,shall takethe action set forth in the Trial Examiner'sRecom-mended Order,as so modified.1.Insert in paragraph 1(c) of the RecommendedOrder after the words"conditions of employment"the phrase"and from unilaterally making opera-tional changes which affect the jobs of unit em-ployees without prior bargaining with the above-named Union or any other union its employees mayselect as their exclusive bargaining representativeabout such changes and the effects such changesmay have on employees'jobs."2. In paragraph 2(a) of the RecommendedOrder,delete the words "Offer to Robert Robinsonand Robert B. Hughes" and insert the words"Restore to the Oneida,New York,facility the jobsformerly held by Robert Robinson and Robert B.Hughes and offer them ...."3.Delete from paragraph 2(e) of the Recom-mended Order the reference to Watertown, Mas-sachusetts.4. Insert the following paragraph after the sixthindented paragraphof the Notice To All Em-ployees:WE WILLNOT make operational changeswhich affect the jobs of unit employees withoutbargaining with the above-named Union or anyother union employees have selected as theirexclusive bargaining representative about suchchanges and the effect such changes may haveon their jobs.5. In the next to last indented paragraph of theNotice To All Employees,delete the words "WEWILL offer Robert Robinson and Robert B.Hughes"and insert the words"WE WILL restore toour Oneida, New York, facility the jobs formerlyheld by Robert Robinson and Robert B. Hughesand offer them . . . . "6.Add the following immediately below thesignatureline of the Notice To All Employees:NOTE:We will notify the above-named em-ployees, if presently serving in the ArmedForces of the United States, of their right tofullreinstatement,upon application, in ac-cordance with the Selective Service Act andtheUniversalMilitaryTraining and ServiceAct, as amended,after discharge from theArmed Forces.Absent a more definitive explanation or evidence to the contrary, thefollowing exchange at the hearing between General Counsel and Gold-wasser tends to show that, in addition to having a need of drivers for trans-porting products from Oneida to its new distributioncenters,Respondent isstill usingcommon carriers to handle stops eliminated from Oneida0. (By General Counsel) Which runs were they that were stopped?A New England runsQ.Who makes the deliveries nowtA. Common carrierQ. From where?A. New Jersey Some of the stops are made from the Boston areaPreston FeedCorporation,134 NLRB 629, enfd.309 F.2d 346(C.A. 4).Cf.Valley Forge Flag Company,152 NLRB 1550, 1567;William E. Mc-Clain dlbla Dairy FarmersTransfer,158 NLRB 78.172 NLRB No. 42-T-28 TREY PACKING, INC.293TRIAL EXAMINER'S DECISIONand received goods at its New Jersey facility valuedSTATEMENT OF THE CASEJOHN P. VONROHR,TrialExaminer:Uponcharges,duly filed,the General Counsel of the Na-tionalLabor Relations Board,by the RegionalDirector for Region 3 (Buffalo,New York),issueda complaint on August31, 1967,againstTreyPacking,Inc.,Gol-Pak Corporation,and NationalFrosted Food Co., Inc., herein called the Respon-dent or the Company, alleging that it had engagedincertain unfair labor practices affecting com-merce within the meaning of Section 8(a)(1), (3),and (5)of the NationalLaborRelations Act, asamended,61Stat.136, herein called the Act.Thereafter the Respondent filed an answer denyingthe allegations of unlawful conduct alleged in thecomplaint.Pursuant to notice,a hearing was held before meon November 6 and 7, 1967, in Syracuse, NewYork. All parties were represented by counsel andwere afforded opportunity to adduce evidence, toexamine and cross-examine witnesses,and to filebriefs.Briefs have been received from the GeneralCounsel and the Respondent and they have beencarefullyconsidered.Upon the entire record in this case and from myobservation of thewitnesses,Ihereby make thefollowing:FINDINGSOF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTTreyPacking,Inc., is a NewYork corporationwithitsprincipaloffice and place of businesslocated at Oneida, New York,where it is engagedin the processing, manufacture,sale, and distribu-tionofmeat and meat productsand relatedproducts.During the year precedingthe hearingherein,TreyPackingsold and shipped goods valuedin excessof $50,000 directly from its Oneida, NewYork, facility topoints andplaces outside of theState of New York.During the same period itpurchased and received goods at itsOneida, NewYork,plant valued in excessof $50,000 directlyfrompoints outside of the Stateof New York.Gol-Pak Corporation is a New Jersey corporationwith its principal office and place of businesslocated inUnion City, New Jersey,where it is en-gaged in the processing,manufacture,sale, and dis-tribution of meat and meat productsand relatedproducts.During the year preceding the hearingherein,Gol-Paksold and shipped goods valued inexcess of$50,000 directlyfrom itsNew Jerseyfacility topoints and places outsideof the State ofNew Jersey.During the same perioditpurchasedin excessof $50,000 directly from points outside ofthe State of New Jersey.National Frosted Food Co., Inc., is a New Jerseycorporation with its principal office and place ofbusiness located in Union City, New Jersey, whereit is engaged in the sale and distribution of meatand meat products and related products.The complaint alleges, the answer admits, and Ifind that Gol-Pak, Trey Packing, and National Foodare individually and collectively an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.11.THELABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpersof America,Local No. 182, of Utica and Central New York, is alabororganization within the meaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The IssuesThe issues in this case are: (1) whether theRespondent's refusal on or about June 14, 1967, torecognize the Union and bargain with it as the col-lective-bargaining agent for its truckdrivers em-ployed at Trey Packing was based upon a good-faith doubt of the Union's claimed majority status;(2) whether Respondent engaged in certain con-duct independently violative of Section 8(a)(1) ofthe Act; and (3) whether it terminated employeesRobert Robinson and Robert B. Hughes on June26, 1967, in violation of Section 8(a)(3) of the Act.B. Interference,Restraint,and CoercionPreliminarily, it should be noted that TreyPacking,Inc., is the only Respondent Company in-volved in the alleged unfair labor practices in thisproceeding.' This Company is located in Oneida,New York,where it is engaged in the manufactureand sale of meat products.During the period rele-vant hereto it employed approximately 75 em-ployees, of whom 5 were truckdriver employees.Two of the truckdrivers were terminated on June26, 1967,and are the alleged discriminatees herein.InearlyJune 1967, RobertB.Hughes, atruckdriver at Trey Packing, telephoned L. FrankParks, assistant business agent for the Union, andadvised him that the truckdrivers were interested inbeing organized by the Union. It is undisputed thaton June 10,1967, four of the TreyPackingtruckdrivers met at the home of William Trexler,one of the drivers, at which time each of them'However,as will be noted later in this Decision,Respondent's defenseto the8(a)(3) allegation is predicated on a changein the method of itsshipping operations, in which the Gol-Pak Corporation also is involved. 294DECISIONSOF NATIONALLABOR RELATIONS BOARDsigned a union authorization card. The Respon-dent's drivers who signed cards on this date wereRobert B. Hughes, William Trexler, Robert E.Robinson, and Donald J. Baker.On June 12, 1967, the Union wrote Joseph Gold-wasser, the president of Trey Packing,' as follows:Dear Mr. Goldwasser:This is to notify you that the drivers at yourOneida, New York branch have become paidup members of the Teamsters Local #182 ofUtica,New York to have us represent themand negotiate a union contract covering them.Please contact this office at once to set up aconference to discuss same.Hope to hear from you within one week, Iwish to remain,L. Frank Parks,Asst.Bus. AgentThis letter, which was postdated June 13, 1967,was received by the Respondent on June 14.3 It isundisputed that the Respondent made no reply tothe Union's letter; it merely being the testimony ofLawrence Goldwasser, the son of Joseph Gold-wasserand the secretary of Respondent companies,that he turned the letter over to the Company's at-torney.William Trexler, employed by the Respondent asa truckdriverat itsTrey Packing plant for about 18months, testified that he had a conversation withLawrence Goldwasser in the office on or aboutJune 17, at which time he went to see Goldwasserabout a matterpertainingto his vacation pay. Fromthe testimony of Trexler, which I credit, this con-versation proceeded as follows: After discussing thevacation pay, Trexler asked Goldwasser how he feltabout the Union. Goldwasser replied that he hadbeen wondering what grievances the men had andwhy they joined the Union. Trexler replied that themen were dissatisfied with the trucks and the main-tenance end of the operation. Goldwasser statedthat such matters could have been worked outwithout the Union if the men had come to him first.He thenasked who had attendedthe meeting andwho hadsignedcards.' Trexler replied that "allfour drivers"had signedcards" and had given themtoUnionRepresentativeParks.Goldwasser thenproceeded to say that a new truck was being ob-tained andthat this would enable the drivers tomake straight runswitha tractor-trailer,aprocedure which he said would phase out the "ped-dling end" of the operation.' Further, he stated thattheUnion's demands would be so high that hewould not be able to afford letting the men workover 40 hours, as frequently was their custom; andfurther, that, if the Union were selected, he wouldnot be able to talk to the employees "man to man"but that he would have to talk to them through theUnion.Some time later Goldwasseragainspoke toTrexler about the Unions This time he stated that ifthe Union got in he could ship by gypsy drivers andthat he could lay off some of the help.Trexler testified that he had a further conversa-tion with L. Goldwasser on June 23, a Friday. Thisconversation also occurredin theoffice. Trexlertestified thatat this time heasked Goldwasser tospeak to the drivers and tell them what he had toldhim in the June17 conversation.According toTrexler, Goldwasser replied that he could not speakto the men but askedthat he (Trexler) talk to themand "tell themwhat I have told you and tell them ifthey back out of the Union,thingswould be as theywas before.` Goldwasser went on to say that hisfather was worried and would like to know whetherthe employees planned tostay with the Union orback out of it. He said that his father had startedthe trucking operationsout of Oneidaas anexperi-mentand "thiswas enough" for him to pull out thetrucks and do away with the drivers. Further, ac-cording to Trexler, he said that the Company hadmoved to Oneida to get away from the Union in thefirst place. Goldwasser finally stated that he "wouldlike tolet hisfather know by the following Mon-day." He then requested Trexler to call him at homeand let him know which way the men had decided.Concerning the foregoing, Lawrence Goldwasserconceded having a conversationof similarcontentas testifiedto by Trexler. However, Goldwassertestifiedthat thisconversation occurred on orabout June 15 or 16 and that Trexler opened up thesubject of the Union by asking him how he felt aboutthe driversjoining theUnion. Goldwasser said hetold Trexler that he was not for the Union and gavehim hisreasonsfor beingagainst it.According toGoldwasser, Trexler thereupon stated, "I didn'tknow you felt that way. I may re-evaluate the situa-tion."Goldwasser said that at this point he toldTrexler, "Why don't you do the-first, call a meet-ing amongthe other drivers and see if they will re-evaluate their feelingstoward the Teamsters nowr Joseph Goldwasser is also president of the Gol-Pak Corporation andNational Frosted Food Co., Inc' In accordance with a stipulation entered into by the parties subsequentto the hearing,Resp Exh 9, which reflects the date of mailing and date ofreceipt by the Respondent of the Union's June 12 letter,is hereby receivedin evidence4Trexler impressed me as a credible witness who was telling the truth.Although,as Respondent argues in its brief,some of his testimony wasprompted by leading questions,the preponderance of this testimony is un-denied Further,the questions were not overly leading,since upon ex-haustion of this witness'memory the questions merely propounded a sub-ject and the witness testified without further prompting as to the details.ITrexler did not, in this undenied testimony,state whether Goldwasserindicated how the meeting had come to his attention.The record is clear that at this time Bielby, one of the five drivers em-ployed at this time, also performed warehouse work and spent less timedriving a truck than did the other four It is apparent that Trexler did notregard Bielby as a full-time driver at this time.'The term "peddling"refers to deliveries made by the drivers to in-dividual customers en route.Straight runs involve longer runs to a centraldistribution point with no stops for deliveries en routesAlthough Trexler was not certain as to the date of this conversation, hetestified that it occurred prior to the June 26 layoff Again, Trexler'stestimony concerning this conversation is undenied.According to Trexler,he interpreted this to mean that "things[workingconditions]would stay the same " TREY PACKING, INC.295that they know I'm not in favor of it."According toGoldwasser,Trexler replied that he was a little wor-ried, that"the four drivers made an agreement thatwhichever one withdraws,the other three wouldclub him."Goldwasser testified that the conversa-tion ended with his saying to Trexler,"Ihate to dothis. Look,you know my feelings,see what you cando." Contrary to the testimony of Goldwasser, thelogical and credited testimony shows, and I find,that this'conversation occurred on Friday, June 23,rather than on June 15 or 16,as testified to byhim.10 As to the substance of this conversation, it isnoted that Goldwasser conceded much of thetestimony given by Trexler.However,Ialso creditthe additional statements which Trexler attributedtoGoldwasser,ashereinabove set forth. Thistestimony was not denied by Goldwasser.On Saturday,June24, Trexlerwent to the homeof John Wands,the plant manager of Respon-dentTreyPacking,and told him that at the behestof Lawrence Goldwasser he was having a meetingwith the other truckdrivers on the following dayand that Goldwasser had asked him to let him knowhow the meeting came out. Trexler testified thatWands thereupon stated he had just talked toJoseph Goldwasser on the phone and that Josephhad advised him not to talk to any drivers about theUnion because this could get him in trouble.Nevertheless,according to Trexler, Wands went onto say that the Union would never get in;that, if he(Trexler)would work with the Company in gettingthe Union out, he could have his job as long as hewished but that if he did not,the employees wouldnot be driving any longer.Wands was not called asa witness by the Respondent and I credit theforegoing undenied testimony by Trexler.On Monday,June 26,Trexlermet LawrenceGoldwasser on the company dock at or about 9a.m. Trexler testified that Goldwasser at this timeasked him to relate the results of the meeting whichhe had with the drivers over the weekend.Trexlertestified that he told Goldwasser"Not very goodfor you.You have to call Frank Parks."Goldwasserthen asked,"In other words you weren'table totalk them out of the Union?"Trexler replied thathe had not.When Goldwasser thereupon askedwhich employees would not back out, Trexlernamed employees Robert Robinson and RobertHughes, stating that"they joined the Union andhave been union men and aren't about to back outof the Union."With this the conversation ended."Donald J. Baker, one of the drivers who signed acard on June 10, testified that on the evening ofJune 22, 1967, Plant Manager Wands telephonedand asked that he meet him at the Dan Dee DonutShop in the morning. Baker did so, at which timeWands brought up the subject of the Union andasked Baker to tell him about the grievances of thedrivers.With reference to his own situation, Bakerreplied that he was worried about hospital bills.Wands thereupon stated that the Company was en-deavoring to obtain a better insurance program forthe employees. Stating that the Union was nothingbut a crook and could be bought off, Wands thenasked Baker if he intended to remain with theUnion or if he would drop out of it. Baker repliedthat he was undecided. Wands thereupon declaredthat if the employees dropped out of the Unionthey would keep their jobs; but that, if they did not,the Company could ship by common carrier andsome of the employees would be laid off. He addedthat the Company had shipped by common carrierbefore and that it could do so again. AlthoughWands did not testify, it is noteworthy thatLawrence Goldwasser testified that he instructedWands "to go out and find out whether the Team-sters actually had a majority as stated in the letter... so, John Wands went out on my say so to findout." I credit the unrefuted testimony of Baker con-cerning the foregoing conversation with PlantManager Wands on June 23.Baker further testified that he had a conversationwith Lawrence Goldwasser on or about July 5.Although this occurred after the layoffs of the al-leged discriminatees herein, it may be noted that arepresentation petition was filed by the Union onJune 26, 1967, and was pending at this time. Con-cerning this conversation, Baker credibly testifiedthat Goldwasser at this time asked what the driverswere going to do. Baker said that during the con-versation Goldwasser also told him: (1) that a raisewas coming in the first part of August and (2) that,if he did not go Union, he could have a job workinginside the plant. Concerning the latter statement,Baker stated that he had previously expressed adesire to be transferred to an inside job.12Ruth Trexler, the wife of employee WilliamTrexler, testified to a conversation she had withPlant Manager Wands in the first or second week inJuly as she was waiting outside the plant in her car.According to the credited and undenied testimonyof Mrs. Trexler, during this conversation Wands10The credited testimony of Union Representative Parks corroboratesTrexler's testimony that this conversation occurred on June 23 Thus,Parks testified that Trexler told him that the drivers planned to hold ameeting over the weekend of June 24-25 to decide if they should withdrawfrom the Union,this was because the Company had threatened to changeits operations iftheydid not.Parks testified that he thereupon telephonedL Goldwasser on Saturday,June 24,and asked if he intended to changeoperations if the men did not withdraw from the Union Parks said thatGoldwasser advised that no changes in operations would be made Alsoestablishing that the above conversation occurred on June 23 is the un-disputed fact,as hereinafter noted,that Trexler reported the results of theweekendmeeting hehad with the employees to Lawrence Goldwasser onMonday, June 26" The testimony of Lawrence Goldwasserconcerning this conversationwas substantially the same as thatof Trexler Thus, not only did Goldwasserconcede askingTrexler about themeeting,but he conceded also thatTrexler toldhim that Hughes and Robinsonwantedto remain with theTeamsters Union Although Trexler thus testified concerning the report ofthe meeting which hegave to Goldwasser, he did not testifyas to the meet-ing itself't In addition tocrediting Baker,this testimonyby him isundenied 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold her that the two Bobs had been given a chanceto drop out of the Union and forget about it (thisreferring to Hughes and Robinson,who had beenterminated) but that her husband would have a jobas long as he remainedloyal to the Company. Healso stated that, if driver Don Baker did not dropout of the Union, he would receive the same treat-ment as"the two Bobs."From all of the foregoing, it is abundantly clearthat the Respondent engaged in extensive conductwhich interfered with,restrained,and coerced itsemployees in the rights guaranteed them in Section7 of the Act. While this conduct is also pertinent tothe other unfair labor practices alleged herein, atthis point I find and conclude that Respondent, byLawrence Goldwasser and John Wands, indepen-dently violated Section 8(a)(1) of the Act by: (1)interrogating its employees concerning their unionactivities,interests,and desires; (2) requesting anemployee to solicit other employees to withdrawfrom the Union;(3) threatening employees withreprisals for their union activities;13 (4) stating toemployees that the Union would never get in; and(5) promising employees benefits for refrainingfrom union activity. 14 1 find that Respondentlikewise violated the Act by Wand's statement toMrs.Trexler, thewifeof employee Trexler,that her husband and another employee wouldbe terminated "just like the two Bobs" if theydid not refrain from supporting the Union; andalso that employee Baker would receive the sametreatment as the two Bobs if he did not withdrawfrom the Union.C. The Termination of Robert Robinson and RobertB. HughesAs indicated in the preceding section, shortlyafter reporting to work on June 26, employee Wil-liam Trexler advised Lawrence Goldwasser that hehad met with the drivers over the weekend but thatthey had decided not to withdraw from the Union.At or about 9:30 or 10 a.m., truckdrivers RobertRobinson and Robert Hughes were summoned tothe office and were notified by Lawrence Gold-wasser that they were being laid off.15 Goldwasserat this time gave each of these employees a letterwhich stated as follows:A decrease in the transportation of ourproducts and the products of other companies" These include,as heretofore detailed,threats to layoff or dischargeemployees,threats to cease or cut down on trucking operations by goingcommon carrier or hiring gypsy drivers, threats to abandon trucking opera-tions in Oneida,and a threat to reduce the working hours of employees"Such promises of benefits include promises of better insurancebenefits,promises to eliminate or cut down on peddling and change tostraight runs,and promise of a wage increase the first part of August" Although Respondent advised these employees that they were beinglaid off,it is hereinafter found that in fact they were being dischargedi"Hughes testified that when first advised of the layoff in the morning,either he or Robinson asked if they were being laid off because of theirunion activities.Hughes said that Goldwasser replied no, "it was just whatwas in the letter "with which we deal forces us to lay you off ef-fective the end of the business week June 30,1967. This layoff is being made in accordancewith your company recognized seniority. Atthe present time the company is reorganizingits transportation program. In the event thatthis reorganization results in the need for moredrivers within the company, we will recall you.However, the problems of transportation aresuch that we cannot now reassure you in anyway concerning the probability or possibility ofa recall.As stated in the above letter, the layoff of Robin-son and Hughes was not to be effective until June30. However,it isundisputed that in the afternoonof the same day (June 26) these employees againwere called into Goldwasser's office and this timewere informed by him that the layoff was to take ef-fect immediately.When they asked if they shouldfinish unloading the truck they were working on,Goldwasser stated that they should not, that theyshould leave immediately. 16D. Respondent's Defense to the DischargesPreliminarily, it is to be noted that Respondenthas two principal manufacturing operations, oneconsistingof the Gol-Pak plant, which is located inUnion City, New Jersey, and the other being theTrey Packing plant, located at Oneida, New York.17Prior to 1966, distribution and shipment of allproducts principally were made from Union City,New Jersey, and from a warehouse located inBoston,Massachusetts.In or about latter 1965, Respondent decided thatitwould be more feasible to make deliveries tocustomers located in the New England area from itsfacilities inOneida, New York, rather than fromthe Boston warehouse.18 Accordingly, the Companyentered into a lease agreement with the HertzTruck Rental Company which provided that Hertzwould build and rent to the Respondent five trucks,including tractor-trailers, for a minimum period of5 years. The trucks were to be specially constructedto meet Respondent's refrigeration requirements.taPursuant to this agreement, the trucks in fact werebuilt and delivered to the Company. The truckswere delivered at various intervals and drivers werehired at such times as the trucks became available.Although the record is not entirely clear as to thei'Although J.Goldwasser testified that Gol-Pak productsare manufac-tured in theNew York metropolitanarea,the Union Cityplant isthe onlyplant specifically mentioned in the testimonyAccordingto the complaintand answer,National FrostedFood Cois not engaged in manufacturingoperations." The Boston warehouse distributedproductsmanufactured by Respon-dent'splants in Oneidaand New Jersey This systemcontinued whenOneida was made the distribution point for New EnglandThus Go[-Pakproducts manufacturedin Union Citywere shippedto Oneida for distribu.tion to New England along with Oneida's own manufactured products.isAlthough the lease with Hertz is not in evidence,the arrangement setforth above was testified toby thesenior Gol lwusser. TREY PACKING, INC.297exact date,the trucking operationsfrom the TreyPacking plant at Oneida,New York,to the NewEngland area began sometime in the early part of1966.20Lawrence Goldwasser testified that Robinson andHughes were laid off due to a change in operationsmade necessary because the truckdriving opera-tions from the OneidaTreyPacking plant to theNew England area had proved to be"costly andchaotic.'21The principal reason for this, he said,was due to the fact that the Hertz trucks hadbecome involved in two or three major breakdownseach week,this resulting in "a tremendous expenseto the Company and customer service."However,this testimony given by Goldwasser on his direct ex-amination was of a conclusionary nature. Whenqueried on cross-examination as to the nature andextent of such breakdowns,Goldwasser testified asfollows:If you're going to put Mr. Trexler on the stand,he can enumerate.There have been trucksbroken down in the past....Idon't have thespecifics....You are asking me to rememberspecific dates and transfers.Iknow there wastwenty or thirty.Icannot come up with thespecifics.Iwont be cornered to specifics.The only specifics as to truck breakdowns wasadduced from employee witnesses who were calledby the General Counsel on rebuttal.22Thus, em-ployee Trexler testified that he experienced sixbreakdowns between January and June 1967, andthree between June and October1967. These in-volved a flat tire on one occasion,burned out taillights on two occasions,a malfunction of the reeferunit on three occasions,a broken fuel pump on oneoccasion,and serious engine trouble on another oc-casion.Except for the latter two, these breakdownsinvolved delays of only an hour or two.The fuelpump incident occurred during the noon hour. Thefollowingmorning the truck was towed to EastHartford,Connecticut.He said that during the in-terim the load was transferred to a common carrierand that he was given another truck when hereachedEastHartford,fromwhence he wasdirected to proceed to the New Jersey facility. Theincident of engine trouble caused him to be towedtoBostonwhere the load was transferred toanother of Respondent's trucks.He said this tookapproximately a day.Employee Robert Hughestestified that he had four breakdowns during the 6-month period prior to his layoff.These includedsuch minor matters as two flat tires,which took 1-1/2 to 2 hours to be repaired.Another involved abroken steering wheel,this involving a 2-hour delayfor repair.Finally,a delay of 1-1 /2 to 2 hours wasencountered on the occasion of a broken throttle.RobertRobinsontestified that he had two break-downsduring hisemployment with the Company.One wasa flat tire.The other involved truck lightswhich were damaged when his truck struck a pillar,this causinga delay of about 1-1 /2 hours for repair.Upon consideration of all the foregoing, andfrom my observation of the demeanor of LawrenceGoldwasser as he testified, I am convinced and findthat Goldwasser's generalassertion that the Com-pany had experienced an inordinate amount oftruck breakdowns was an exaggeration of fact. Asindicated above, the testimony of employee wit-nessesreflect that themajority of the so-calledbreakdowns were of a routine nature and of a typethat could reasonably be anticipated in any exten-sive trucking operations.Moreover, Joseph Gold-wasserconceded that Respondent's rental agree-mentwith Hertz provides that Hertz must bear theexpense of truck repair and also that Hertz mustfurnish replacements for trucks which become disa-bled.23 Furthermore, it is significant that Respon-dent did not relinquish the trucks upon curtailmentof the Oneida trucking operations, but rather trans-ferred them to other of its facilities where they arestill in use.Joseph Goldwasser testified that the telephoneexpense inconnection with the Oneida Truckingoperations,which he said amounted to approxi-mately $1,000 per month, was a further reasonwhich necessitated a change in these operations.However, the record affordsno basisfor determin-ingwhetheror not this expense was dispropor-tionateto the entire operation. In any event, underallthecircumstancesof this case, includingRespondent's incredibleexplanationforthedischargesof Robinson and Hughes as hereinafternoted,Iam satisfiedand find that the factor oftelephone expensewas not a motivating considera-tion in thedischarge of these employees.Although Lawrence and Joseph Goldwasser gaveadditional testimony concerning the alleged need tochange theOneida Trucking operations, the recordreflects this testimony to be so utterly confusingand disjointed as to render it incapable of any ra-tionale interpretation.From the testimony as thusadduced by the Respondent from thesewitnesseswhen presentingits case, I can only conclude thatthis confused testimony resulted from an attempt tocover up the real reason for the discharges, ashereinafter found.Iturn now to the actualchangeswhich weremade in Respondent's trucking operations sub-sequent to the curtailment of the Oneida opera-i0 Therecord also does not disclosethe datesin which the various Hertztrucks were delivered to the Respondent.However, it may be noted thatTrexler,who appears to be the seniordriver,was hired inor about March1966 Robert Robinson,who had least seniority amongthe drivers, washired on November6, 1966.Robert Hughes,who stood next toRobinsonin seniority,was hired inApril 1967s'The changes in operations which ultimately were made are hereinafterdescribed"These employees refreshed their memories by examination of theirlogbooks which reflect this information I credit this testimony" However,Hertz does not bear the cost of drivers' pay for any lost timethat may be caused by a breakdown 298DECISIONSOF NATIONALLABOR RELATIONS BOARDtions.The evidence of record reflects that therewere two such changes. Theyare asfollows:1.On July 10, 1967, the Gol-Pak Corporation,in a letter signed by Joseph Goldwasser, advised theQuincy Market Cold Storage and Warehouse Com-pany that it "intended" to enter into a lease for4,624 square feet of freezer space, 950 square feetof platform space, and 600 square feet of officespace at the Quincy facility in Watertown, Mas-sachusetts.(Watertown is located within theBoston,Massachusetts, area.) The letter furtherstated that "you [Quincy] must build a small build-ing and partition the platform and freezer space allas shown on Drawing 2-File 28 a copy of which isin our possession . . ."; and further, "that the rentalwill be $2000 per month and the term of the leasewill be five years starting with the date the premisesare made available for our use, about September1st or October 1st...."It is undisputed that on July 17, 1967, Gol-Pakentered into a lease with Quincy which in allmaterial respects incorporated the terms proposedinGoldwasser's letter of July 10, 1967. The leasewas made effective from October 1, 1967, until Oc-tober 1, 1972, with the proviso that the lessorwould endeavor to make the space available by Oc-tober 1 "or as soon thereafter as practical."According to the testimony of Lawrence andJoseph Goldwasser, trucking operations first beganfrom the Quincy facility at Watertown, Mas-sachusetts, in about the latter part of October 1967.Thus, each of the Goldwassers conceded that thesetrucking operations began upon the hiring of twonew truckdrivers, both of whom they said werehired approximately 2 weeks prior to the hearingherein.LawrenceGoldwassertestifiedthatcustomers located in the New England and Bostonarea are presently being serviced by the truckingoperations now being conducted from the Quincyfacility.2.On or about March 30, 1967, the Gol-PakCorporation entered into negotiations with theMerchants Refrigerating Company to obtain a com-bined total of 12,514 square feet of freezer space,office space, and platform space at the Merchant'sfacility in Secaucus, New Jersey. On May 12, 1967,Gol-Pak executed a lease with Merchants for theaforesaid facilities, the lease to be effective fromSeptember 1. 1967, to June 20, 1970, at the rate of$53,263 per annum. This facility was completed ontime and operations began on September 1, 1967.Althoughnodriverswerehired,fournewwarehousemen were employed at or about thiscommencement of the operation. As to thetrucking operations conducted from this facility,Joseph Goldwasser merely testified, "Out of Secau-cus by common carrier-both common carrier andour own trucks. We have stated that we have trucksin the Gol-Pak Corporation." He did not elaborate.With respect to the area serviced from the Secau-cus facility, Lawrence Goldwasser testified that 50customerdrops wereeliminatedfrom the Oneidaoperationand that thesenow are beingservicedfrom Secaucus as well asfrom the Quincy facility.Thus the facts of recordas to the inauguration ofthe trucking operations at theQuincy (Watertown,Massachusetts)facility andthe Secaucus,New Jer-sey, facility.As noted hereinafter, the fact thatneitherof these facilitiesbeganoperations until 2or 3 months after the terminationof Robinson andHughes has a significant bearing upon the questionof alleged discrimination against theseemployees.However,since Respondent does not claim that itsuffered from anydiminishment in business, thequestion arises asto howRespondent's customerswere serviced during the2- or 3-month interval fol-lowing the dischargeof these twoof Respondent'sfivetruckdrivers.NeitherLawrence or JosephGoldwasser answered this questionwith any degreeof clarity. The onlytestimony bearing upon thismatter byeitherof the Goldwassersis thefollowingtestimonyof Lawrence Goldwasser as adducedthrough his counsel on direct examination:Q. Following the layoff of Robert Hughesand Robert Robinson, was there a change inthe method of operationsin thetrucks out ofOneida?A. Yes,there was a definite change.Insteadof one man ridingall the way toBoston for astraight eight hours withsome fifty drops onand comingback three or four days later withsixty-five very hard hoursand nine out of tentimes abreakdown,the new change was to doour shipping withcommoncarrierand to mere-lyput one or two drops ona man.In otherwords,the driverswould go out and drive to amajorcustomer,one drop,go intothe Com-pany andcomeback.So, we eliminated somefiftydrops per truck down to two drops pertruckand now comingback witha return loadgoing downtoGol-Pak and driving a loadback. [Emphasis supplied.]From theforegoing, and in theabsence of anyother explanationby theRespondent,Ican onlyconclude that Respondent in large part utilized theservicesof common carrier tohandle the customerdeliveries that normally would have been made byHughes and Robinson during the interval betweentheir terminationon June 26, 1967, and the com-mencementof the Quincy andSecaucusoperationsinOctoberand September1967, respectively. ThatRespondentalso resorted to other devices in theservicing of its customers during thisperiod isreflectedinthecreditedand uncontradictedtestimonyof William Trexler who testified that oneHarold Strife,a maintenanceman employed by theRespondentat Oneida,utilized hisprivately ownedpickup truck to make a numberof deliveries ofRespondent'sproducts from Oneida to the Utica,New York,area.Strife had not conducted any suchoperationprior tothe termination of Robinson andHughes. TREY PACKING, INC.299E.Conclusions as to the DischargesUpon the facts heretofore found, and on the en-tire record in this case,the conclusion is inescapa-ble, and I find, that the discharges of Robert B.Hughes and Robert Robinson and the subsequentcurtailment of the Oneida trucking operations wereprimarily motivated by Respondent's opposition tothe Union and to the selection of the Union as thebargaining representative of the truckdriver em-ployees at the Trey Packing plant in Oneida. Singlyand incorroboration, the factors which so con-vincingly establish that Respondent discriminatedagainst these employees may be summarized as fol-lows:As heretofore found,the evidence in this casereflects that the Respondent,upon learning of theemployees'organization activities and upon receiv-ing a request for recognition from the Union, en-gaged in an extensive course of unlawful conductdesigned to defeat the Union. This conduct,interalia,specifically included threats by LawrenceGoldwasser and Plant Manager Wands that if theemployees did not abandon their union activitiesthe Respondent would discharge the truckdrivers,that it would cease or curtail its Oneida truckingoperations,and that it would ship by common carri-er or by gypsy drivers. As a last resort, on June 23,1967, Lawrence Goldwasser requested employeeTrexler to meet with the other truckdrivers over theweekend for the purpose of inducing them towithdraw from the Union. Trexler advised Gold-wasser on Monday, June 26,that the men wouldnot withdraw from the Union. Within an hour afterreceiving this report,Goldwasser carried out hisprevious threats and summarily told Robinson andHughes they were being laid off and they were infact terminated that same day.Even assuming anylegitimateneed for eventuallyterminating theseemployees, Respondent offered no satisfactory orcredible explanation for taking this precipitous ac-tion.24 The timing of the discharges and the fulfill-ment of Respondent's earlier threats are in them-selves sufficient to establish a strongprima faciecase of discrimination.Turning to Respondent's defense, Respondentbasically asserts that because the Oneida truckingoperation allegedly proved to be "costly andchaotic" it became necessary to transfer at least aportion of these operations to new facilities inWatertown, New York, and Secaucus, New Jersey;and that it was by reason of this transfer of opera-tions that Robinson and Hughes were terminated. Ifind this explanation to be inherently incredible, forthe indisputable fact is that while these employeeswere discharged on June 26, 1967, the Secaucusand Watertown facilities did not commence opera-tions until September and October 1967, respec-tively.Moreover, the evidence does not reflect, nordoes Respondent contend, that there was anydecline in business in the interval between thelayoffs and the opening of the new facilities. In-stead, the gap created by the discharge of Robinsonand Hughes was filled by the utilization of commoncarrier and other devices. For all these reasons theevidence pertaining to Respondent's defense servesbut to further establish that the only logical ex-planation for the precipitous discharge of the twoemployees was based upon antiunion considera-tions and was especially triggered by Trexler's an-nouncement that the employees would notwithdraw from the Union.Finally, it is worthy of note that in the dischargeletter handed to Hughes and Robinson Respondentcited as a reason for the action the alleged fact thatithad suffered "a decrease in the transportation ofour products and the products of other compa-nies." As heretofore noted, this alleged reason wasnot given in Respondent's defense at the hearing.Respondent's witnesses did not mention this reason.Thus, and as further evidence in support of theGeneral Counsel's case, it is apparent that Respon-dent seized upon shifting justifications in order tomask the fact that these employees were being ter-minated for discriminatory reasons.Accordingly, and in view of all the foregoing, Ifind that Respondent discharged Robinson andHughes in violation of Section 8(a)(3) of the Act.25F.The Refusal toBargainThe complaint alleges, and I find, that alltruckdrivers employed at the Trey Packing Oneidaplant exclusive of all other employees, all officeclerical employees, professional employees, guardsand supervisors as defined in the Act constitute aunitappropriate for the purposes of collective bar-gaining.26As noted earlier in this Decision,it is undisputedthat union authorization cards were signed by fourof the five employees in the unit on June 10, 1967.These cards, all of which were introduced inevidence, reflect no deficiencies which wouldrequiretheirdisqualification.Nor is there'1 In view of the entire evidence in this case,including my observation ofthe witness,Ido not credit the testimony of Joseph Goldwasser that thelayoffs were"planned to be effective a couple of weeks before June 12"but that they were deferred upon advice from his attorney.'"Under the circumstances of this case,Ifind it immaterial that Robin-son and Hughes had the least seniority of the employees in the unit. Notonly was Respondent aware that they were union supporters(from the ad-vice of Trexler),but the entire purpose of their discharge,as herein found,was to undermine the Union and to defeat the Union's majority status. Thefact that Respondent retained other union adherents in its employ does notexculpate it for the discrimination against Robinson and HughesN L R Bv.W C Nabors dlbla W C. NaborsCompany, 196 F 2d 272, 276 (C.A 5).'"Although Respondent's answer generally denies the appropriateness ofthe unit,the answer further states that it "admits" it is willing to submit toan election in the proposed unit. The record reflects that four drivers werehired as over-the-road truckdrivers and that the fifth employee is a com-bination warehouseman-driver.These employees do not interchange ortransfer with other employees it is too well established to require citationof authority that a unit of this nature is appropriate for bargaining pur-poses 300DECISIONSOF NATIONALLABOR RELATIONS BOARDtestimony to show misrepresentation or fraud in theobtaining of such cards.Accordingly,Ifind that onor about June 10, 1967, a majority of the em-ployees in the appropriate unit designated andselected the Union as the exclusive representativeof all employees in the said unit for the purposes ofcollective bargaining.As also previously noted,the Union's letter ofJune 12,1967,inwhich it requested bargaining,was received by the Respondent on or about June14, 1967.Although Respondent turned this letterover to its attorney,at no time after the bargainingdemand did it inform the Union that it doubted itsmajority status.Where an employer fails withoutgood cause,as here, to respond to the bargainingrequest of the Union,and instead embarks upon acourse of conduct which is calculated to destroythat majority,or to undermine the Union,he doesnot demonstrate the good faith required to justifyits failure to bargain.Cactus Petroleum,Inc.,134NLRB 1254.There is at this point no need to reiterate the ex-tensive course of unlawful conduct engaged in bythe Respondent following the Union'sbargainingdemand,all of which has been heretofore set forth.In the light of this conduct,Ifind and conclude thatRespondent's refusal to recognize the Union on andafter June 14,1967, was not motivated by a good-faith doubt as to the Union'smajority status, butwas "due to a desire to gain time and to take actionto dissipate the Union'smajority."Joy Silk Mills,Inc. v.N.L.R.B.,185 F.2d732, 741 (C.A.D.C.),enfg.85 NLRB 1263. Accordingly,Ifind that on orabout June 14, 1967, and at all times thereafter,Respondent refused to bargain with the Union inviolation of Section 8(a)(5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the opera-tions described in section I, above, have a close, in-timate,and substantial relationship to trade,traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices within the meaning ofSection 8(a)(1), (3), and(5) of the Act, it will berecommended that Respondent be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of theAct.Itwill be recommended that Respondent offer toRobert Robinson and Robert B. Hughes immediateand full reinstatement to their former or substan-tiallyequivalent positions,without prejudice totheir seniority and other rights and privileges, andmake them whole for any loss of earnings they mayhave suffered byreasonof the unlawfuldiscrimina-tion against them, by payment to them of a sum ofmoney equal to that which they normally wouldhave earned, absent said discrimination, from thedate of their discharges to the date of offer of rein-statement,lesstheirnet earnings during saidperiod. Backpay shall be computed in the mannerprescribed by the Board in F. W.Woolworth Com-pany,90 NLRB 289, and with interest thereon asprescribed inIsisPlumbing & Heating Co.,138NLRB 716. In view of the changes in Respondent'strucking operations subsequent to the discharge ofthese employees, I shall not require it to restore thestatus quo ante.The Respondent may, of course,offer reinstatement to these employees at itsOneida, New York, facility if it so desires. How-ever, the record establishes that Respondent hiredtwo truckdrivers at its facility in Watertown, Mas-sachusetts, subsequent to the discharge of Robinsonand Hughes. Accordingly, it is recommended thatin the event the Respondent does not choose toreinstate Robinson and Hughes at its Oneida facili-ty, it offer these employees reinstatement at itsWatertown, Massachusetts, facility, discharging, ifnecessary, the truckdrivers hired subsequent to thediscrimination herein found. I shall also recom-mend that Respondent offer to pay Robinson andHughes the travel and moving expenses entailed inmoving their families and household effects to theWatertown,Massachusetts, facility, in the eventthey accept such offers of reinstatement.Having found that the Respondent has unlawfullyrefused to bargain with the Union, I shall recom-mend that the Respondent shall bargain with theUnion upon demand and, if an agreement isreached, that said agreement be reduced to writing.In view of the serious nature of the unfair laborpractices herein found, the commission of similarand other unfair labor practices reasonably may beanticipated. I shall, therefore, recommend thatRespondent be ordered to cease and desist from inany manner infringing upon the rights guaranteedto its employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record, I make the following:CONCLUSIONS OF LAW1.Respondentisengaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.2. InternationalBrotherhoodofTeamsters,Chauffeurs, Warehousemenand Helpersof Amer-ica,Local No. 182, of Utica and Central NewYork,is a labor organizationwithin themeaning ofSection 2(5) of the Act.3.By interferingwith,restraining,and coercingemployees in the exercise of their rights guaranteedin Section7 of the Act, theRespondent has en-gaged in and is engaging in unfairlabor practiceswithin the meaningof Section 8(a)(1) of the Act. TREY PACKING, INC.3014.By discriminating in regard to the hire andtenure of employment of Robert Robinson andRobert B. Hughes, to discourage membership in theUnion, the Respondent has engaged in and is en-gaging inunfair labor practices within the meaningof Section 8(a)(3) and (1) of the Act.5.All truckdrivers employed at the Trey Packing,Oneida, New York, plant exclusive of all other em-ployees, all office clerical employees, professionalemployees, guards, and supervisors as defined inthe Act constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.6.At all times, since on or about June 10, 1967,the Union has been and now is the exclusive collec-tive-bargaining representative of all of the em-ployees in the above-described unit for the pur-poses of collective bargaining with respect to ratesof pay,wages,hours of employment, and otherterms and conditions of employment.7.By refusing on and after June 14, 1967, tobargain with the Union, Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.8.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and pursuant to Section 10(c)of the Act, it is recommended that RespondentTrey Packing, Inc., Gol-Pak Corporation, and Na-tional Frosted Food Co., Inc., their officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Threatening to discharge or lay off em-ployees because of their union activities; interrogat-ing employees concerning their union activities orthose of fellow employees; requesting employees tosolicitother employees to withdraw from theUnion; threatening to cease or curtail truckingoperations by going common carrier or hiring gypsydrivers;andpromisingemployeeseconomicbenefits if they discontinue their union activities ortheir adherence to the Union.(b)Discouragingmembership in InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, Local No.182, of Utica and Central New York, or in anyother labor organization, by discharging employeesor in any other manner discriminating against themin regard to hire or tenure of employment or anyterm or condition of employment.(c)Refusing to bargain, upon request, with saidUnion as the exclusive representative of its em-ployees in the appropriate unit herein found withrespect to rates of pay, wages, hours, and otherterms and conditions of employment.(d) In any other manner interfering with,restraining, or coercing its employees in the exer-cise of the rights of self-organization, to form labororganizations, to join or assist the above-namedUnion, or any other labor organization, to bargaincollectivelywith representatives of their ownchoosing, or to engage in other concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection or to refrain from any orall such activities except to the extent permitted bySection 8(a)(3) of the Act.2.Take the following affirmative action necessa-ry to effectuate the policies of the Act:(a)Offer to Robert Robinson and Robert B.Hughes immediate and full reinstatement to theirformerorsubstantiallyequivalentpositions,without prejudice to their seniority or other rightsand privileges, and make them whole for any loss ofearnings they may have suffered by reason of theirdischarges, in the manner set forth in the section ofthis Decision entitled "The Remedy."(b)Notifytheabove-namedemployees ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(d) Bargain, upon request, with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, Local No.182, of Utica and Central New York, as the exclu-sive representative of its employees in the ap-propriate unit herein found with respect to rates ofpay, wages, hours, and other terms and conditionsof employment, and, if an agreement is reached,reduce the said agreement to writing.(e) Post at its facilities at Oneida, New York,and Watertown, Massachusetts, copies of the at-tached notice marked "Appendix."2 Copies of saidnotice, on forms provided by the Regional Directorfor Region 3, after being duly signed by Respon-dent's representatives, shall be posted by theRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including all1' In the event that thisRecommended Order is adopted by the Board,the words "a Decisionand Order" shall be substitutedfor the words "theRecommended Order of a Trial Examiner"in thenoticeIn thefurtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order " 302DECISIONS OF NATIONALplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 3, inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.2"tx In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 3, in writing, within10 daysfrom the date of this Order,what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT discharge you or treat you dif-ferently in any way because you joined orfavored International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpersof America, Local No. 182, of Utica and Cen-tral New York.WE WILL NOT decrease our trucking opera-tions or contract them out to common carriersbecause of your union activities.WE WILL NOT ask you to solicit other em-ployees to withdraw from the union.WE WILL NOT question you coercively con-cerning your union sentiments or those of yourfellow employees.WE WILL NOT promise you economicbenefits for the purpose of inducing you towithdraw from the Union.WE WILL NOT refuse to bargain with Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, LocalNo. 182, of Utica and Central New York, asthe exclusive representative of our employeesin the appropriate unit described below.WE WILL NOT in any other manner interferewith,restrain,or coerce you in the exercise ofyour rights to organize yourselves to form, join,LABOR RELATIONS BOARDor help unions, to bargain as a group with arepresentative you choose, to act together forcollective bargaining or other mutual aid orprotection, or to refuse to do any or all ofthose things except to the extent permitted bySection 8(a)(3) of the National Labor Rela-tions Act.WE WILL offer Robert Robinson and RobertB.Hughes reinstatement to their former orsubstantially equivalent positions, without lossof seniority or any other rights, and WE WILLmake them whole for any loss of earnings theymay have suffered as a result of theirdischarge.WE WILL bargain, upon request, with theabove-namedUnionasyourexclusiverepresentative in the appropriate unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment. If agree-ment is reached we will embody it in a signedagreement.The appropriateunit is:All truckdrivers employed at our TreyPacking plant located at Oneida, NewYork, exclusive of all other employees, alloffice clerical employees, professional em-ployees, guards and supervisors as definedin the Act.You and all our employees are free to becomemembers, or refrain from becoming members, ofany organization except to the extent provided inSection 8(a)(3) of the National Labor RelationsAct.TREY PACKING, INC.,GOL-PAK CORPORATION,AND NATIONAL FROSTEDFOOD Co., INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any questionconcerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,FourthFloor,The 120 Building, 120DelawareAvenue, Buffalo, New York 14202,Telephone 842-3112.